DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 4/7/2022. Claims 1-6, 8-9 and 11-20 are pending, no claims were added or cancelled in the amendment, and claims 1, 9 and 16 were amended by applicant. Claim 7 previously cancelled in the amendment filed 9/8/2021 and claim 10 was previously cancelled in the amendment filed on 3/16/2021.

Response to Amendment
The amendment filed on 4/7/2022 has been entered.
The previous objections to the specification are withdrawn in view of the 4/7/2022 amendment to the specification. 
The previous rejections of claims 1-6, 8-9 and 11-20 under 35 U.S.C. 112(1) are withdrawn in view of the 4/7/2022 amendments to the claims. 
The previous rejections of claims 1-6, 8-9 and 11-20 under 35 U.S.C. 112(b) are withdrawn in view of the 4/7/2022 amendments to the claims. 

Response to Arguments
Applicant's arguments filed 4/7/2022 with respect to the objections to the specification previously set forth in the non-final office action have been fully considered and are persuasive.
Applicant's arguments filed 4/7/2022 with respect to the rejections of claims 1-6, 8-9 and 11-20 under 35 U.S.C. 112(a) previously set forth in the non-final office action have been fully considered and are persuasive.
Applicant's arguments filed 4/7/2022 with respect to the rejections of claims 1-6, 8-9 and 11-20 under 35 U.S.C. 112(b) previously set forth in the non-final office action have been fully considered and are persuasive.
Applicant's arguments with respect to the rejections of claims 1-6, 8-9 and 11-20 under 35 U.S.C. 103 have been fully considered, but are moot because the arguments do not apply to the combination of references used in the current rejections. Applicant’s amendments have necessitated the claim rejections under 35 U.S.C. 103 discussed below.
With reference to the primary Izhikevich reference applied to independent claims 1, 9 and 16 applicant states “The Office Action contends that Izhikevich teaches neural simulators and [sic – in] several portions of Izhikevich” (applicant’s remarks, page 9). 
With continued reference to Izhikevich and to amended claims 1, and 16, applicant asserts “Even if, arguendo, Izhikevich teaches simulating, in one or more software-based simulations performed by the simulator logic, which Applicant does not concede, as can be clearly seen, Izhikevich does not teach or disclose newly added feature in which "in response to a determination that a function is not represented in a framework library associated with the neural network, developing a software module to represent the function" Thus, Izhikevich fails to disclose each and every feature of amended Claims 1, 9 and 16.” (applicant’s remarks, page 10).
With apparent reference to the Izhikevich, Simsek, Abdelbaki, Gokmen and Birdwell references previously applied to claims 1, 9 and 16, applicant further asserts “Further, neither of the other cited references teaches or discloses the newly added feature noted above. As such, the cited references, individually or in combination, do not teach or disclose each and every feature of amended Claims 1, 9 and 16, which renders Claims 1, 9 and 16 allowable. 
Accordingly, applicant appears to argue that the “in response to a determination that a function is not represented in a framework library associated with the neural network, developing a software module to represent the function” limitations recited in amended claims 1, 9 and 16 are not taught by the Izhikevich, Simsek, Abdelbaki, Gokmen and Birdwell references applied to claims 1, 9 and 16. The examiner disagrees in view of the combination of Izhikevich, Simsek, Abdelbaki, Gokmen and Browne (and the alternative combination of Izhikevich, Simsek, Abdelbaki, Gokmen, Birdwell and Browne) now applied to independent claims 1, 9 and 16 and points applicant to the below discussion of Browne. The examiner notes that Browne was previously applied to dependent claims 8 and 20.
First, regarding the limitation “in response to a determination that a function is not represented in a framework library associated with the neural network, developing a software module to represent the function” added to amended independent claims 1, 9 and 16, the only references to any “framework” or “framework library” are in paragraph 60 of applicant’s specification, which states “Computational operators (e.g., multiplication, addition, sigmoid, etc.) that are expected to be used in the modeling process can be represented by an existing function or class in the neural network framework library (e.g., TensorFlow, Caffe, or the like). When an operator is not represented in the neural network framework library, software modules are developed to represent those operators.” In the context of computer software, the plain meaning of a framework is “A set of common software routines that provides a foundation structure for developing an application” and the plain meaning of a library is “A collection of pre-written software routines that programmers use when writing an application.” See https://www.pcmag.com/encyclopedia/term/application-framework and https://www.pcmag.com/encyclopedia/term/library. Therefore “in response to a determination that a function is not represented in a framework library associated with the neural network, developing a software module to represent the function”, under the broadest reasonable interpretation (BRI), in light of the specification, is developing, generating or creating any software routine, module, block, program, instruction set, component, function or procedure responsive to determining that such software is not included in a library, collection or database of routines, functions or operators associated with a neural network.
With continued reference to the above-noted “in response to a determination that a function is not represented in a framework library associated with the neural network, developing a software module to represent the function” limitation added to claims 1, 9 and 16, the examiner points to paragraphs 41-42, 44-45 and 47 of Browne, which explicitly disclose that the “Gears design provides … a tool to manage, deploy, and scale previously developed machine-learning models, including those built with TensorFlow, with the AI engine.” [i.e., a framework library associated with a neural network], “Gears provides … tools to more efficiently build application-specific AI models” [i.e., building/developing software modules/applications], “Gears can support third parties' existing AI models while extending functionality as needed to address unique and emerging application requirements” [i.e., extend functionality as needed responsive to determining that a functionality/function is not in the framework library], “Gears functionality … Compatibility with popular machine-learning frameworks including TensorFlow … integration of Python libraries and custom code into … AI model development … to develop, deploy, and manage all AI models” and “build and deploy intelligent systems. By completely automating the management of complex machine-learning libraries and algorithms, the AI engine enables enterprises to program AI models” [i.e., by programming/developing software module/custom code representing the functionality/function].
As detailed below, the combinations of Izhikevich, Simsek, Abdelbaki, Gokmen and Browne (i.e., Izhikevich in view of Simsek, Abdelbaki, Gokmen and Browne), and alternatively, Izhikevich, Simsek, Abdelbaki, Gokmen, Browne and Birdwell, teach the limitations of amended independent claims 1, 9 and 16 and dependent claims 2-4, 6, 12-13 and 15.
Regarding the dependent claims, applicant generally alleges “Claims 2-6, 8, 11-15 and 17-20 depend on Claims 1, 9 and 16, and are allowable by virtue of dependency.” (applicant’s remarks, page 10). The examiner respectfully disagrees.
As additionally discussed in detail below, combinations of Izhikevich, Simsek, Abdelbaki, Gokmen and Browne (and in the alternative, Izhikevich, Simsek, Abdelbaki, Gokmen, Browne and Birdwell) with other previously-cited references teach the limitations of dependent claims 5, 8, 11, 14 and 18-20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8, 9, 12-13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Izhikevich et al. (U.S. Patent Application Pub. No. 2013/0073495 A1, hereinafter “Izhikevich”) in view of non-patent literature Simsek, et al. ("Study of the Effects of Nonidealities in Multilayer Analog Neural Networks with Circuit Level Simulation." Proceedings of 8th Mediterranean Electrotechnical Conference on Industrial Applications in Power Systems, Computer Science and Telecommunications (MELECON 96) Vol. 2. IEEE, 1996, pages 613-616, hereinafter “Simsek”), non-patent literature Abdelbaki et al. ("Analog hardware implementation of the random neural network model." Proceedings of the IEEE-INNS-ENNS International Joint Conference on Neural Networks. IJCNN 2000. Neural Computing: New Challenges and Perspectives for the New Millennium. Vol. 4. IEEE, 2000, pages 197-201, hereinafter “Abdelbaki”), Gokmen et al. (U.S. Patent Application Pub. No. 2018/0253642 A1, hereinafter “Gokmen”) and further in view of Browne et al. (U.S. Patent Application Pub. No. 2018/0293517 A1, hereinafter “Browne”). 
Gokmen was filed on March 1, 2017, and this date is before the effective filing date of this application, i.e., August 22, 2017. Therefore, Gokmen constitutes prior art under 35 U.S.C. 102(a)(2).
Browne was filed on June 14, 2018 as a Continuation of U.S. Patent Application No. 15/417,086 filed on January 26, 2017, and this date is before the effective filing date of this application, i.e., August 22, 2017. Therefore, Browne constitutes prior art under 35 U.S.C. 102(a)(2).
In the alternative, claims 1-4, 6, 9, 12-13 and 15-17 are also rejected under 35 U.S.C. 103 as being unpatentable over Izhikevich in view of Simsek, Abdelbaki, Gokmen, Browne, and further in view of Birdwell et al. (U.S. Patent Application Pub. No. 2015/0106316 A1, cited in applicant’s IDS submitted on 01/28/2019, hereinafter “Birdwell”).
With respect to claim 1, Izhikevich discloses the invention as claimed including a computerized method (see, e.g., paragraph 39, “methods, are disclosed herein … parallel simulation engine architecture, implemented in software and hardware” [i.e., a computerized method], which can efficiently simulate large-scale neuronal systems) comprising:
receiving a plurality of inputs by a simulator logic (see, e.g., paragraphs 43 and 49, “a user specifies the desired network layout of the neural simulator” [i.e., simulator logic], “input neural simulator model data is provided in an XML format (or any other convenient structured data format) or in a relational database normal form aimed at providing minimal set of input data that is sufficient to specify exactly and completely every aspect of neural simulation model” [i.e., receiving inputs by the simulator]), the inputs including
(i) one or more … circuit-level characteristics (see, e.g., paragraph 43, “a user specifies the desired network layout of the neural simulator … the neural simulator employs specialized libraries, configured to implement various specialized functions … the library modules may be described in more detail, providing initialization of various default parameters (as appropriate) that define, e.g., plasticity, neuronal dynamics, cortical microcircuitry” [i.e., circuit-level characteristics]), and
(ii) an architectural description of a neural network (see, e.g., paragraphs 45 and 118 and Listing 1, “developers (programmers and hardware engineers) modify and adapt underlying implementation blocks to adapt and optimize model operation for a particular hardware/software platforms, etc. [i]n this architecture”, “[t]he low-level description of the model (such shown in Listing 1 above) contains only minimal information that is necessary to uniquely define network architecture” [i.e., an architectural description of a neural network]);
simulating, in one or more software-based simulations performed by the simulator logic, execution of the neural network described in the inputs to obtain results of the one or more simulations (see, e.g., FIG. 2 – depicting “Neural simulators” 1-3 [i.e., simulator logic] and paragraphs 39, 45, 120, 230 and 254, “the invention can best be understood in the context of parallel simulation engine architecture, implemented in software and hardware, which can efficiently simulate large-scale neuronal systems” [i.e., software-based simulation], “developing neural network models from hardware simulation tools, as illustrated in FIG. 2 … [a]t the first step, neuroscientists create neural models … [a]t the second step, developers (programmers and hardware engineers) modify and adapt underlying implementation blocks to adapt and optimize model operation for a particular hardware/software platforms” [i.e., software-based simulation of models on software platforms], “the computational engine may be implemented on a … programmable logic” [i.e., simulating by simulator logic, execution of the neural network], “Such configuration ensures simulation consistency and enables split-simulations produce the same outcome as a ‘single simulation’ … to obtain the same results with the splits simulations as with the single simulation”, “multi-partition simulation 900 is capable of producing the same simulation results, compared to the single partition simulation implementation” [i.e., to obtain results of the simulations]) … ; and
determining an effect of the one or more circuit-level characteristics on a performance of the neural network based on the results of the one or more simulations (see, e.g., FIG. 2 – depicting Hardware platforms 1-3 resulting from Neural simulators 1-3 [i.e., an effect of circuit-level characteristics based on results of the simulations] and paragraphs 48, 118, 230 and 254, “In FIG. 2, …blocks 220 (Hardware platform 1-3) denote different hardware implementations (e.g., CPU, multiprocessor computers (workstations, desktop, server, mainframe, ASICs, FPGA, etc) that are used to execute the respective neural simulator models”, “facilitate data and code loading by the computational engine during model simulations. During simulation execution (runtime) the engine may create save-points (that is saving the engine execution state comprising for example, registers and memory content, program counter, etc.” [i.e., simulations determining an effect of the characteristics on performance of the neural network], “split-simulations produce the same outcome as a ‘single simulation’ … to obtain the same results with the splits simulations as with the single simulation”, “multi-partition simulation 900 is capable of producing the same simulation results, compared to the single partition simulation implementation” [i.e., based on the results of the simulations]).
Although Izhikevich substantially discloses the claimed invention, Izhikevich is not relied on to explicitly disclose receiving … by a simulator logic … inputs including (i) one or more non-ideal circuit-level characteristics
and wherein the simulating includes modifying a function of the neural network for purposes of simulation to account for a first non-ideal circuit-level characteristic.
In the same field, analogous art Simsek teaches receiving … by a simulator logic … inputs including (i) one or more non-ideal circuit-level characteristics (see, e.g., page 613, Abstract and Section 1, “Non-ideal operation of synapses and neurons were studied and this behavior was incorporated into the training software to reduce the error resulting from circuit non-idealities” [i.e., non-ideal circuit-level characteristics], “we have done SPICE simulations to observe the effects of non-idealities on the circuit level” [i.e., receiving, by a simulator logic/Simulation Program with Integrated Circuit Emphasis (SPICE) simulator, inputs including non-ideal circuit-level characteristics]) 
and wherein the simulating includes modifying a function of the neural network for purposes of simulation to account for a first non-ideal circuit-level characteristic (see, e.g., pages 613 and 616, “we have done SPICE simulations to observe the effects of non-idealities on the circuit level. We have also modified our training software to incorporate those effects and have thus reduced final error especially for neuron non-idealities and have observed a one-to-one correspondence between SPICE simulation and neural network simulation”, “transfer characteristics of sigmoid function generator are extracted using SPICE output data and these characteristics are also embedded into the neural network simulator by modifying the standard backpropagation algorithm … backpropagation algorithm was modified to approximate the behavior of the actual analog neural network circuitry.” [i.e., the SPICE simulation/simulating includes modifying a function of the neural network for purposes of simulation/embedded into the neural network simulator to account for a non-ideal circuit-level characteristic/a first of the non-idealities on the circuit level]).
Izhikevich and Simsek are analogous art because they are both directed to neural networks, neural network models and neural network simulators (See, e.g., Izhikevich, Abstract and paragraphs 45-50, 112 and 284, and Simsek, Abstract and pages 613-614).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Izhikevich to incorporate the teachings of Simsek to compare simulation results of simulating an analog multilayer neural network with original training results obtained from a neural network simulator in order to investigate discrepancies. (See, e.g., Simsek, Abstract, page 613). Doing so would have allowed Izhikevich and study effects of various degrees of weight precision and study non-ideal operation of synapses and neurons and incorporate this behavior into training software to reduce errors resulting from circuit non-idealities, as suggested by Simsek (See, e.g., Simsek, Abstract, page 613). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Izhikevich in view of Simsek substantially teaches the claimed invention, Izhikevich in view of Simsek is not relied on to teach the results being representative of that of an analog implementation of the neural network would produce. 
In the same field, analogous art Abdelbaki teaches the results being representative of that of an analog implementation of the neural network would produce (see, e.g., pages 197 and 199-201, Abstract and Section 3 Simulation Results, and FIGs. 3 and 4, “analog hardware realization of the Random Neural Network (RNN) model” [i.e., an analog implementation of a neural network], “a mapping RNN with three neurons is simulated … the corresponding PSpice representation, as shown in Figure 3, is drawn as a recurrent network”, “[t]he output of each of the three neuron modules is shown in Figure 4”, “the network parameters were calculated from the understanding of the network function”, “the model can be built and simulated using the individual neuron modules”, “an analog circuit implementation for the random neural network is proposed and simulated” [i.e., simulating execution of the neural network to obtain outputs/results representing what implementation of the neural network would produce]).
Izhikevich, Simsek and Abdelbaki are analogous art because they are each directed to neural networks, neural network models, neuromorphic systems and neural network simulation (See, e.g., Izhikevich, Abstract and paragraphs 45-50, 112 and 284, and Simsek, Abstract and pages 613-614, and Abdelbaki, Abstract and pages 197-198).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Izhikevich in view of Simsek to incorporate the teachings of Abdelbaki to provide a software package to train a Random Neural Network (RNN) model and supply network parameters which can be mapped to a hardware structure (See, e.g., Abdelbaki, page 197). Doing so would have allowed Izhikevich in view of Simsek to provide a simple continuous analog hardware realization of an RNN model and to use inexpensive discrete components to conveniently construct a prototype circuit to test functionality of a neural network under consideration, as suggested by Abdelbaki (See, e.g., Abdelbaki, page 201). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Izhikevich in view of Simsek and Abdelbaki substantially teaches the claimed invention, Izhikevich in view of Simsek and Abdelbaki is not relied on to teach 
(i) one or more non-ideal circuit-level characteristics based on technology-specific measurements taken at a foundry and
determining through the one or more simulations a classification accuracy of the neural network.
In the same field, analogous art Gokmen teaches (i) one or more non-ideal circuit-level characteristics based on technology-specific measurements taken at a foundry (The sole mention of any foundry in Applicant’s specification is in paragraph 59, which states “circuit-level characteristics can be obtained through circuit (e.g., IC) simulation based on technology-specific measurements at a foundry.” In the context of computer technology and integrated circuit (IC) chips, the plain meaning of a foundry is “A semiconductor manufacturer that makes chips” and “a semiconductor foundry (also known as a fab) is a factory where silicon wafers are manufactured.” See https://www.pcmag.com/encyclopedia/term/foundry and https://anysilicon.com/semiconductor-foundry. Therefore, “technology-specific measurements taken at a foundry”, under the broadest reasonable interpretation (BRI), in light of the specification, are any technology-specific measurements obtained, received or taken through simulation at any foundry or semiconductor fabrication facility (fab) usable for integrated circuit (IC) fabrication) (see, e.g., paragraphs 55 and 86-87, “Device characteristics usually considered … irrelevant for memory applications such as high on/off ratio, digital bitwise storage, and asymmetrical set and reset operations, are becoming limitations for acceleration of DNN training. These non-ideal device characteristics can potentially be compensated with a proper design of peripheral circuits and a whole system.” [i.e., non-ideal device/circuit-level characteristics based on technology-specific measurements], “these parameters are defined by imperfections in device operation and by device-to-device mismatch which are all controlled by fabrication tolerances in a given technology.”, “Among the parameters of FIG. 4A, the asymmetry between up and down changes in the conductance value of RPU devices … device-to-device variation in the asymmetry can be compensated for by peripheral circuits … can be obtained by restricting the noise parameter I to 2.5% and increasing the device mismatch tolerance H to 4% and this can simplify the array fabrication in expense of designing less noisy circuits.” [i.e., parameters for noise, asymmetry and imperfections in RPU devices are non-ideal characteristics based on technology-specific measurements obtained/taken at the circuit/IC fabrication facility/foundry]) and
determining through the one or more simulations a classification accuracy of the neural network (see, e.g., paragraphs 66 and 71, “to test the validity of this approach, experimenters compared classification accuracies achieved with a deep neural network” [i.e., classification accuracy of the neural network] composed of fully connected layers with 784, 256, 128, and 10 neurons”, “clipping in the weight update is also taken into account in the simulations” [i.e., determining through one or more simulations]).
Izhikevich, Simsek, Abdelbaki and Gokmen are analogous art because they are each directed to neural networks, neural network models, neuromorphic systems and neural network simulation (See, e.g., Izhikevich, Abstract and paragraphs 45-50, 112 and 284, and Simsek, Abstract and pages 613-614, Abdelbaki, Abstract and pages 197-198, and Gokmen, paragraphs 42, 46-47, 71 and 88).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gokmen with Izhikevich in view of Simsek and Abdelbaki to provide an array of resistive devices (i.e., resistive processing units (RPUs)) to be used for deep neural network training (See, e.g., Gokmen, paragraph 46). Doing so would have allowed Izhikevich in view of Simsek and Abdelbaki to introduce hysteric updates to the RPUs so that tolerance to imbalances in up and down changes in conductance of the resistive devices (i.e., RPUs) can be significantly increased, as suggested by Gokmen (See, e.g., Gokmen, paragraph 46). 
Alternatively, in the same field, analogous art Birdwell also teaches circuit-level characteristics based on technology-specific measurements taken at a foundry (as indicated above, “technology-specific measurements taken at a foundry”, under the BRI, are any technology-specific measurements obtained, received or taken through simulation at any foundry or semiconductor fabrication facility (fab) usable for integrated circuit (IC) fabrication) (see, e.g., paragraphs 181, 184 and 243, “The second computational element implements an evolutionary optimization algorithm that can modify the operation or configuration of the first computational element in response to measurements of the performance of the first computational element”, “a performance measurement component … implements one or more measurements of the performance of the first computational element. Either the first or second computational element may be comprised of multiple circuits” [i.e., technology-specific measurements of the simulated integrated circuit], “we disclose the use of ‘channels’ (etched out) in the surface of the silicon (Si) to form ‘tunnels’ when multiple Si chips are stacked and interconnected … tunnels may be etched in a second dimension (e.g., ‘holes’ through the Si wafer created during fabrication).” [i.e., technology-specific measurements taken at an IC/chip fabrication facility/foundry]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Birdwell with Izhikevich in view of Simsek, Abdelbaki and Gokmen to provide an optimization procedure that can be used to evolve a dynamic artificial neural network array (DANNA) of neuromorphic elements by modifying the structure of the neural network, as determined by the number of elements used, the type of each element, and their adjacencies relative to each other, and/or the configuration parameters of one or more network elements (See, e.g., Birdwell, paragraphs 215, 225, and 228). Doing so would have allowed Izhikevich in view of Simsek, Abdelbaki and Gokmen to improve performance and tune the speed of operation of a process (hardware, software, or mixed) to which the neural network is connected by selecting analog and digital components of circuit elements of a DANNA to improve speed of operation and to reduce power consumption, as suggested by Birdwell (See, e.g., Birdwell, paragraph 225). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Izhikevich in view of Simsek, Abdelbaki and Gokmen substantially teaches the claimed invention (and in the alternative, Izhikevich in view of Simsek, Abdelbaki, Gokmen and Birdwell), Izhikevich in view of Simsek, Abdelbaki and Gokmen (and alternatively, Izhikevich in view of Simsek, Abdelbaki, Gokmen and Birdwell) is not relied on to teach in response to a determination that a function is not represented in a framework library associated with the neural network, developing a software module to represent the function.
In the same field, analogous art Browne teaches in response to a determination that a function is not represented in a framework library associated with the neural network, developing a software module to represent the function (the only references to any “framework” or “framework library” are in paragraph 60 of applicant’s specification, which states “Computational operators (e.g., multiplication, addition, sigmoid, etc.) that are expected to be used in the modeling process can be represented by an existing function or class in the neural network framework library (e.g., TensorFlow, Caffe, or the like). When an operator is not represented in the neural network framework library, software modules are developed to represent those operators.” In the context of computer software, the plain meaning of a framework is “A set of common software routines that provides a foundation structure for developing an application” and the plain meaning of a library is “A collection of pre-written software routines that programmers use when writing an application.” See https://www.pcmag.com/encyclopedia/term/application-framework and https://www.pcmag.com/encyclopedia/term/library. Therefore “in response to a determination that a function is not represented in a framework library associated with the neural network, developing a software module to represent the function”, under the broadest reasonable interpretation (BRI), in light of the specification, is developing, generating or creating any software routine, module, block, program, instruction set, component, function or procedure responsive to determining that such software is not included in a library, collection or database of routines, functions or operators associated with a neural network) (see, e.g., paragraphs 41-42, 44-45 and 47, “Gears design provides … a tool to manage, deploy, and scale previously developed machine-learning models, including those built with TensorFlow, with the AI engine.” [i.e., a framework library associated with a neural network], “Gears provides … tools to more efficiently build application-specific AI models” [i.e., building/developing software modules/applications], “Gears can support third parties' existing AI models while extending functionality as needed to address unique and emerging application requirements” [i.e., extend functionality as needed responsive to determining that a functionality/function is not in the framework library], “Gears functionality … Compatibility with popular machine-learning frameworks including TensorFlow … integration of Python libraries and custom code into … AI model development … to develop, deploy, and manage all AI models”, “build and deploy intelligent systems. By completely automating the management of complex machine-learning libraries and algorithms, the AI engine enables enterprises to program AI models” [i.e., by programming/developing software module/custom]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Browne with Izhikevich in view of Simsek, Abdelbaki and Gokmen (and alternatively, Izhikevich in view of Simsek, Abdelbaki, Gokmen and Birdwell) to provide an AI engine than offers an AI platform that empowers enterprises to build and deploy intelligent systems by automating management of complex machine-learning libraries [i.e., a framework library associated with a neural network] and algorithms (See, e.g., Browne, paragraph 47). Doing so would have allowed Izhikevich in view of Simsek, Abdelbaki and Gokmen (and alternatively, Izhikevich in view of Simsek, Abdelbaki, Gokmen and Birdwell) to enable enterprises to program AI models that improve system control and enhance real-time decision support and to use the models to increase automation and improve operational efficiency, as suggested by Browne (See, e.g., Browne, paragraph 47). 

Regarding claim 2, as discussed above, Izhikevich in view of Simsek, Abdelbaki, Gokmen and Browne, and in the alternative, Izhikevich in view of Simsek, Abdelbaki, Gokmen, Birdwell and Browne, teaches the method of claim 1.
Although Izhikevich in view of Simsek and Abdelbaki substantially teaches the claimed invention, Izhikevich in view of Simsek and Abdelbaki is not relied on to teach determining with the simulator logic an accuracy of analog computational elements within the analog implementation of the neural network based on the results of the one or more simulations obtained during the one or more simulations of the neural network.
In the same field, analogous art Gokmen teaches determining with the simulator logic an accuracy of analog computational elements within the analog implementation of the neural network based on the results of the one or more simulations obtained during the one or more simulations of the neural network (see, e.g., paragraphs 56, 66, 73, and 108, “Resistive Processing Unit (RPU) devices that can simultaneously store and process weights” [i.e., computational elements], “compared classification accuracies achieved with a deep neural network composed of fully connected layers … an array of analog RPU devices” [i.e., analog computational elements within the neural network], “FIG. 10 also illustrates a curve (as circles) for the floating point (FP) number baseline which represents the highest accuracy and lowest test error (e.g., a 2% test error means the RPU device reaches the correct result 98% of the time)” [i.e., determine accuracy of the analog computational elements]).
Izhikevich, Simsek, Abdelbaki and Gokmen are analogous art because they are each directed to neural networks, neural network models, neuromorphic systems and neural network simulation (See, e.g., Izhikevich, Abstract and paragraphs 45-50, 112 and 284, Simsek, Abstract and pages 613-614, Abdelbaki, Abstract and pages 197-198, and Gokmen, paragraphs 42, 46-47, 71 and 88).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gokmen with Izhikevich in view of Simsek and Abdelbaki to provide an array of resistive devices (i.e., resistive processing units (RPUs)) to be used for deep neural network training (See, e.g., Gokmen, paragraph 46). Doing so would have allowed Izhikevich in view of Simsek and Abdelbaki to introduce hysteric updates to the RPUs so that tolerance to imbalances in up and down changes in conductance of the resistive devices (i.e., RPUs) can be significantly increased, as suggested by Gokmen (See, e.g., Gokmen, paragraph 46). This is an example of “use of known technique to improve similar devices (methods, or products. See MPEP 2143.

Regarding claim 3, as discussed above, Izhikevich in view of Simsek, Abdelbaki, Gokmen and Browne, and in the alternative, Izhikevich in view of Simsek, Abdelbaki, Gokmen, Birdwell and Browne, teaches the method of claim 1. 
Izhikevich further discloses wherein the results of the one or more simulations of the neural network are used to determine specifications required of one or more analog circuits (see, e.g., paragraphs 47, 230, 254, 264, 289, and 294, “The elementary network description (END) of the network comprises the lowest-level platform-independent model depiction”, “Such configuration ensures simulation consistency and enables split-simulations produce the same outcome as a ‘single simulation’ … to obtain the same results with the splits simulations”, “multi-partition simulation 900 is capable of producing the same simulation results, compared to the single partition simulation implementation” [i.e., results of simulations of the neural network], “[t]he END formats above can be treated as the hardware specification language that would configure a semiconductor circuit having such units, doublets, and triplets that executes a specified neuronal network”, “the neuronal network is expressed in a specification … operable to reconfigure a semiconductor integrated circuit”, “the specification is used to manufacture a semiconductor integrated circuit” [i.e., simulation results used to determine specifications of one or more analog circuits]).

Regarding claim 4, as discussed above, Izhikevich in view of Simsek, Abdelbaki, Gokmen and Browne (and in the alternative, Izhikevich in view of Simsek, Abdelbaki, Gokmen, Birdwell and Browne), teaches the method of claim 1.
Although Izhikevich substantially discloses the claimed invention, Izhikevich is not relied on to explicitly disclose the one or more non-ideal circuit-level characteristics.
In the same field, analogous art Simsek teaches the one or more non-ideal circuit-level characteristics (see, e.g., page 613, Abstract and Section 1, “Non-ideal operation of synapses and neurons were studied and this behavior was incorporated into the training software to reduce the error resulting from circuit non-idealities”, “we have done SPICE simulations to observe the effects of non-idealities on the circuit level” [i.e., one or more non-ideal circuit-level characteristics]). 
Izhikevich and Simsek are analogous art because they are both directed to neural networks, neural network models, neuromorphic systems and neural network simulation (See, e.g., Izhikevich, Abstract and paragraphs 45-50, 112 and 284, and Simsek, Abstract and pages 613-614).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Izhikevich to incorporate the teachings of Simsek to compare simulation results of simulating an analog multilayer neural network with original training results obtained from a neural network simulator in order to investigate discrepancies. (See, e.g., Simsek, Abstract, page 613). Doing so would have allowed Izhikevich and study effects of various degrees of weight precision and study non-ideal operation of synapses and neurons and incorporate this behavior into training software to reduce errors resulting from circuit non-idealities, as suggested by Simsek (See, e.g., Simsek, Abstract, page 613). 
Although Izhikevich in view of Simsek and Abdelbaki substantially teaches the claimed invention, Izhikevich in view of Simsek and Abdelbaki is not relied on to teach wherein the one or more … circuit-level characteristics include at least thermal noise or flicker noise.
In the same field, analogous art Gokmen teaches wherein the one or more … circuit-level characteristics include at least thermal noise or flicker noise (see, e.g., paragraphs 84-85, “parameters … for each RPU [resistive processing unit] device are sampled from a Gaussian distribution at the beginning of the training … Analog computation is sensitive to various noise sources such as thermal noise, shot noise, etc., that are all additive and can be modeled as a single unbiased Gaussian noise” [i.e., circuit-level characteristics including thermal noise are used as inputs/parameters for modeling/simulating]). 
Izhikevich, Simsek, Abdelbaki and Gokmen are analogous art because they are each directed to neural networks, neural network models, neuromorphic systems and neural network simulation (See, e.g., Izhikevich, Abstract and paragraphs 45-50, 112 and 284, Simsek, Abstract and pages 613-614, Abdelbaki, Abstract and pages 197-198, and Gokmen, paragraphs 42, 46-47, 71 and 88).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gokmen with Izhikevich in view of Simsek and Abdelbaki to provide an array of resistive devices (i.e., resistive processing units (RPUs)) to be used for deep neural network training (See, e.g., Gokmen, paragraph 46). Doing so would have allowed Izhikevich in view of Simsek and Abdelbaki to introduce hysteric updates to the RPUs so that tolerance to imbalances in up and down changes in conductance of the RPUs can be significantly increased, as suggested by Gokmen (See, e.g., Gokmen, paragraph 46). 

Regarding claim 6, Izhikevich in view of Simsek, Abdelbaki, Gokmen and Browne, and in the alternative, Izhikevich in view of Simsek, Abdelbaki, Gokmen, Birdwell and Browne, teaches the method of claim 1. 
Izhikevich further discloses wherein the one or more … circuit-level characteristics include at least a frequency response variation of a simulated integrated circuit (paragraph 59 of applicant’s specification discloses “frequency response variations of an IC” include “amplitude and center-frequency errors” with respect to signals) (see, e.g., paragraph 38, "’action potential’, ‘pulse’, ‘spike’, ‘burst of spikes’ … refer to … a pulsed signal, e.g., a rapid change in some characteristic of a signal, e.g., amplitude … or frequency, from a baseline value to a higher or lower value, followed by a rapid return to the baseline value and may refer to … a software representation of a pulse and/or burst of pulses” [i.e., a frequency response variation of a simulated circuit]).
Although Izhikevich substantially discloses the claimed invention, Izhikevich is not relied on to explicitly disclose that one or more non-ideal circuit-level characteristics include at least a frequency response variation of a simulated integrated circuit.
In the same field, analogous art Simsek teaches one or more non-ideal circuit-level characteristics include at least a frequency response variation of a simulated integrated circuit (see, e.g., pages 614 and 615, Section IV “EFFECTS OF SYNAPSE NONIDEAILTY ON NEURAL NETWORKS”, “The network under study was trained to give a sinusoidal output in response to a ramp signal at its input”, “Analog multiplication speeds are on the order of GHz and … digital multipliers work at most at 100 MHz … A nonideal effect in analog neural networks is the nonlinear multiplication performed by the synapse”, “the exact synapse response will be modeled on the neural network simulators” [i.e., non-ideal circuit-level characteristics include a frequency response]). 
Izhikevich and Simsek are analogous art because they are both directed to neural networks, neural network models, neuromorphic systems and neural network simulation (See, e.g., Izhikevich, Abstract and paragraphs 45-50, 112 and 284, and Simsek, Abstract and pages 613-614).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Izhikevich to incorporate the teachings of Simsek to compare simulation results of simulating an analog multilayer neural network with original training results obtained from a neural network simulator in order to investigate discrepancies. (See, e.g., Simsek, Abstract, page 613). Doing so would have allowed Izhikevich and study effects of various degrees of weight precision and study non-ideal operation of synapses and neurons and incorporate this behavior into training software to reduce errors resulting from circuit non-idealities, as suggested by Simsek (See, e.g., Simsek, Abstract, page 613). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claim 8, Izhikevich in view of Simsek, Abdelbaki, Gokmen and Browne, and in the alternative, Izhikevich in view of Simsek, Abdelbaki, Gokmen, Birdwell and Browne, teaches the method of claim 1.
However, Izhikevich in view of Simsek, Abdelbaki, Gokmen and Birdwell (and alternatively, Izhikevich in view of Simsek, Abdelbaki, Gokmen and Birdwell) is not relied on to teach wherein the architectural description of the neural network includes an output of a neural network development platform selected from TensorFlow, DistBelief, Kerns, MXNet, Torch, and Caffe.
In the same field, analogous art Browne teaches wherein the architectural description of the neural network includes an output of a neural network development platform selected from TensorFlow, DistBelief, Kerns, MXNet, Torch, and Caffe (see, e.g., paragraphs 45, 57 and 79, “Compatibility with popular machine-learning frameworks including TensorFlow, Torch”, “the external entity of code may be created in a second software language, such as a software simulation language including … Tensorflow … the second software language could be tensorflow via Python or a different framework, e.g., MXNET”, “[t]he compiler may process, for example, a Tensorflow config file and tum the model into a 'blob' which is a snapshot of the model at the time of compile. The backend will use this snapshot” [i.e., snapshot of the model/description of the network includes output of TensorFlow]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Browne with Izhikevich in view of Simsek, Abdelbaki, Gokmen and Birdwell to provide an AI engine than offers an AI platform that empowers enterprises to build and deploy intelligent systems by automating management of complex machine-learning libraries and algorithms (See, e.g., Browne, paragraph 47). Doing so would have allowed Izhikevich in view of Simsek, Abdelbaki, Gokmen and Birdwell to enable enterprises to program AI models that improve system control and enhance real-time decision support and to use the models to increase automation and improve operational efficiency, as suggested by Browne (See, e.g., Browne, paragraph 47). 

	Regarding independent claim 9, Izhikevich discloses the invention as claimed including a method (see, e.g., paragraph 39, “methods, are disclosed herein … which can efficiently simulate large-scale neuronal systems” [i.e., a method]) comprising:
receiving a plurality of inputs by a simulator logic (see, e.g., paragraphs 43 and 49, “a user specifies the desired network layout of the neural simulator” [i.e., simulator logic], “input neural simulator model data is provided in an XML format (or any other convenient structured data format) or in a relational database normal form aimed at providing minimal set of input data that is sufficient to specify exactly and completely every aspect of neural simulation model” [i.e., receiving inputs by the simulator]), the inputs including
(i) one or more … circuit-level characteristics (see, e.g., paragraph 43, “a user specifies the desired network layout of the neural simulator … the neural simulator employs specialized libraries, configured to implement various specialized functions … the library modules may be described in more detail, providing initialization of various default parameters (as appropriate) that define, e.g., plasticity, neuronal dynamics, cortical microcircuitry” [i.e., circuit-level characteristics]), and
 (ii) an architectural description of a neural network (see, e.g., paragraphs 45 and 118 and Listing 1, “developers (programmers and hardware engineers) modify and adapt underlying implementation blocks to adapt and optimize model operation for a particular hardware/software platforms, etc. [i]n this architecture”, “[t]he low-level description of the model (such shown in Listing 1 above) contains only minimal information that is necessary to uniquely define network architecture” [i.e., an architectural description of a neural network]);
simulating, in one or more software-based simulations performed by the simulator logic, execution of the neural network described in the inputs to obtain results of the one or more simulations (see, e.g., FIG. 2 – depicting “Neural simulators” 1-3 [i.e., simulator logic] and paragraphs 39, 45, 120, 230 and 254, “the invention can best be understood in the context of parallel simulation engine architecture, implemented in software and hardware, which can efficiently simulate large-scale neuronal systems” [i.e., software-based simulation], “developing neural network models from hardware simulation tools, as illustrated in FIG. 2 … [a]t the first step, neuroscientists create neural models … [a]t the second step, developers (programmers and hardware engineers) modify and adapt underlying implementation blocks to adapt and optimize model operation for a particular hardware/software platforms” [i.e., software-based simulation of models on software platforms], “the computational engine may be implemented on a … programmable logic” [i.e., simulating by simulator logic, execution of the neural network], “Such configuration ensures simulation consistency and enables split-simulations produce the same outcome as a ‘single simulation’ … to obtain the same results with the splits simulations as with the single simulation”, “multi-partition simulation 900 is capable of producing the same simulation results, compared to the single partition simulation implementation” [i.e., to obtain results of the simulations]) … ; and
determining an effect of the one or more circuit-level characteristics on a performance of the neural network based on the results of the one or more simulations (see, e.g., FIG. 2 – depicting Hardware platforms 1-3 resulting from Neural simulators 1-3 [i.e., an effect of circuit-level characteristics based on results of the simulations] and paragraphs 48, 118, 230 and 254, “In FIG. 2, …blocks 220 (Hardware platform 1-3) denote different hardware implementations (e.g., CPU, multiprocessor computers (workstations, desktop, server, mainframe, ASICs, FPGA, etc) that are used to execute the respective neural simulator models”, “facilitate data and code loading by the computational engine during model simulations. During simulation execution (runtime) the engine may create save-points (that is saving the engine execution state comprising for example, registers and memory content, program counter, etc.” [i.e., simulations determining an effect of the characteristics on performance of the neural network], “split-simulations produce the same outcome as a ‘single simulation’ … to obtain the same results with the splits simulations as with the single simulation”, “multi-partition simulation 900 is capable of producing the same simulation results, compared to the single partition simulation implementation” [i.e., based on the results of the simulations]); … and
manufacturing a neuromorphic integrated circuit including the analog implementation of the neural network (see, e.g., FIG. 2 – depicting hardware platforms 1-3 that are manufactured and paragraphs 48, 116 and 294, “Hardware platform[s] 1-3) denote different hardware implementations (e.g., CPU, multiprocessor computers (workstations, desktop, server, mainframe, ASICs, FPGA, etc) that are used to execute the respective neural simulator models”, “the hardware accelerator (analog or digital) hardware may execute 1M+1K instances of the simple_model” [i.e., an analog or digital implementation of the neural network model], “embodiments comprise expressing the neuronal network in a specification using a hardware description language … the specification is used to manufacture a semiconductor integrated circuit” [i.e., manufacture a neuromorphic integrated circuit including the implementation of the neural network]). 
Although Izhikevich substantially discloses the claimed invention, Izhikevich is not relied on to explicitly disclose receiving … by a simulator logic … inputs including (i) one or more non-ideal circuit-level characteristics and 
wherein the simulating includes modifying a function of the neural network for purposes of simulation to account for a first non-ideal circuit-level characteristic.
In the same field, analogous art Simsek teaches receiving … by a simulator logic … inputs including (i) one or more non-ideal circuit-level characteristics (see, e.g., page 613, Abstract and Section 1, “Non-ideal operation of synapses and neurons were studied and this behavior was incorporated into the training software to reduce the error resulting from circuit non-idealities” [i.e., non-ideal circuit-level characteristics], “we have done SPICE simulations to observe the effects of non-idealities on the circuit level” [i.e., receiving, by a simulator logic/Simulation Program with Integrated Circuit Emphasis (SPICE) simulator, inputs including non-ideal circuit-level characteristics]) and 
wherein the simulating includes modifying a function of the neural network for purposes of simulation to account for a first non-ideal circuit-level characteristic (see, e.g., pages 613 and 616, “we have done SPICE simulations to observe the effects of non-idealities on the circuit level. We have also modified our training software to incorporate those effects and have thus reduced final error especially for neuron non-idealities and have observed a one-to-one correspondence between SPICE simulation and neural network simulation”, “transfer characteristics of sigmoid function generator are extracted using SPICE output data and these characteristics are also embedded into the neural network simulator by modifying the standard backpropagation algorithm … backpropagation algorithm was modified to approximate the behavior of the actual analog neural network circuitry.” [i.e., the SPICE simulation/simulating includes modifying a function of the neural network for purposes of simulation/embedded into the neural network simulator to account for a non-ideal circuit-level characteristic/a first of the non-idealities on the circuit level]).
Izhikevich and Simsek are analogous art because they are both directed to neural networks, neural network models, neuromorphic systems and neural network simulation (See, e.g., Izhikevich, Abstract and paragraphs 45-50, 112 and 284, and Simsek, Abstract and pages 613-614).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Izhikevich to incorporate the teachings of Simsek to compare simulation results of simulating an analog multilayer neural network with original training results obtained from a neural network simulator in order to investigate discrepancies. (See, e.g., Simsek, Abstract, page 613). Doing so would have allowed Izhikevich and study effects of various degrees of weight precision and study non-ideal operation of synapses and neurons and incorporate this behavior into training software to reduce errors resulting from circuit non-idealities, as suggested by Simsek (See, e.g., Simsek, Abstract, page 613). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
 Although Izhikevich in view of Simsek substantially teaches the claimed invention, Izhikevich in view of Simsek is not relied on to teach the results being representative of that of an analog implementation of the neural network would produce. 
In the same field, analogous art Abdelbaki teaches the results being representative of that of an analog implementation of the neural network would produce (see, e.g., pages 197 and 199-201, Abstract and Section 3 Simulation Results, and FIGs. 3 and 4, “analog hardware realization of the Random Neural Network (RNN) model” [i.e., an analog implementation of a neural network], “a mapping RNN with three neurons is simulated … the corresponding PSpice representation, as shown in Figure 3, is drawn as a recurrent network”, “[t]he output of each of the three neuron modules is shown in Figure 4”, “the network parameters were calculated from the understanding of the network function”, “the model can be built and simulated using the individual neuron modules”, “an analog circuit implementation for the random neural network is proposed and simulated” [i.e., simulating execution of the neural network to obtain outputs/results representing what implementation of the neural network would produce]).
Izhikevich, Simsek and Abdelbaki are analogous art because they are each directed to neural networks, neural network models, neuromorphic systems and neural network simulation (See, e.g., Izhikevich, Abstract and paragraphs 45-50, 112 and 284, Simsek, Abstract and pages 613-614, and Abdelbaki, Abstract and pages 197-198).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Izhikevich in view of Simsek to incorporate the teachings of Abdelbaki to provide a software package to train a Random Neural Network (RNN) model and supply network parameters which can be mapped to a hardware structure (See, e.g., Abdelbaki, page 197). Doing so would have allowed Izhikevich in view of Simsek to provide a simple continuous analog hardware realization of an RNN model and to use inexpensive discrete components to conveniently construct a prototype circuit to test functionality of a neural network under consideration, as suggested by Abdelbaki (See, e.g., Abdelbaki, page 201). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Izhikevich in view of Simsek substantially teaches the claimed invention, Izhikevich in view of Simsek is not relied on to teach (i) one or more non-ideal circuit-level characteristics based on technology-specific measurements taken at a foundry and
 determining through the one or more simulations a classification accuracy of the neural network.
In the same field, analogous art Gokmen teaches (i) one or more non-ideal circuit-level characteristics based on technology-specific measurements taken at a foundry (as indicated above, “technology-specific measurements taken at a foundry”, under the BRI, are any technology-specific measurements obtained, received or taken through simulation at any foundry or semiconductor fabrication facility (fab) usable for integrated circuit (IC) fabrication) (see, e.g., paragraphs 55 and 86-87, “Device characteristics usually considered … irrelevant for memory applications such as high on/off ratio, digital bitwise storage, and asymmetrical set and reset operations, are becoming limitations for acceleration of DNN training. These non-ideal device characteristics can potentially be compensated with a proper design of peripheral circuits and a whole system.” [i.e., non-ideal device/circuit-level characteristics based on technology-specific measurements], “these parameters are defined by imperfections in device operation and by device-to-device mismatch which are all controlled by fabrication tolerances in a given technology.”, “Among the parameters of FIG. 4A, the asymmetry between up and down changes in the conductance value of RPU devices … device-to-device variation in the asymmetry can be compensated for by peripheral circuits … can be obtained by restricting the noise parameter I to 2.5% and increasing the device mismatch tolerance H to 4% and this can simplify the array fabrication in expense of designing less noisy circuits.” [i.e., parameters for noise, asymmetry and imperfections in RPU devices are non-ideal characteristics based on technology-specific measurements obtained/taken at the circuit/IC fabrication facility/foundry]) and
determining through the one or more simulations a classification accuracy of the neural network (see, e.g., paragraphs 66 and 71, “to test the validity of this approach, experimenters compared classification accuracies achieved with a deep neural network” [i.e., classification accuracy of the neural network] composed of fully connected layers with 784, 256, 128, and 10 neurons”, “clipping in the weight update is also taken into account in the simulations” [i.e., determining through one or more simulations]).
Izhikevich, Simsek, Abdelbaki and Gokmen are analogous art because they are each directed to neural networks, neural network models, neuromorphic systems and neural network simulation (See, e.g., Izhikevich, Abstract and paragraphs 45-50, 112 and 284, Simsek, Abstract and pages 613-614, Abdelbaki, Abstract and pages 197-198, and Gokmen, paragraphs 42, 46-47, 71 and 88).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gokmen with Izhikevich in view of Simsek and Abdelbaki to provide an array of resistive devices (i.e., resistive processing units (RPUs)) to be used for deep neural network training (See, e.g., Gokmen, paragraph 46). Doing so would have allowed Izhikevich in view of Simsek and Abdelbaki to introduce hysteric updates to the RPUs so that tolerance to imbalances in up and down changes in conductance of the resistive devices (i.e., RPUs) can be significantly increased, as suggested by Gokmen (See, e.g., Gokmen, paragraph 46). 
Alternatively, in the same field, analogous art Birdwell also teaches circuit-level characteristics based on technology-specific measurements taken at a foundry (as indicated above, “technology-specific measurements taken at a foundry”, under the BRI, are any technology-specific measurements obtained, received or taken through simulation at any foundry or semiconductor fabrication facility (fab) usable for integrated circuit (IC) fabrication) (see, e.g., paragraphs 181, 184 and 243, “The second computational element implements an evolutionary optimization algorithm that can modify the operation or configuration of the first computational element in response to measurements of the performance of the first computational element”, “a performance measurement component … implements one or more measurements of the performance of the first computational element. Either the first or second computational element may be comprised of multiple circuits” [i.e., technology-specific measurements of the simulated integrated circuit], “we disclose the use of ‘channels’ (etched out) in the surface of the silicon (Si) to form ‘tunnels’ when multiple Si chips are stacked and interconnected … tunnels may be etched in a second dimension (e.g., ‘holes’ through the Si wafer created during fabrication).” [i.e., technology-specific measurements taken at an IC/chip fabrication facility/foundry]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Birdwell with Izhikevich in view of Simsek, Abdelbaki, Gokmen and Browne to provide an optimization procedure that can be used to evolve a dynamic artificial neural network array (DANNA) of neuromorphic elements by modifying the structure of the neural network, as determined by the number of elements used, the type of each element, and their adjacencies relative to each other, and/or the configuration parameters of one or more network elements (See, e.g., Birdwell, paragraphs 215, 225, and 228). Doing so would have allowed Izhikevich in view of Simsek, Abdelbaki, Gokmen and Browne to improve performance and tune the speed of operation of a process (hardware, software, or mixed) to which the neural network is connected by selecting analog and digital components of circuit elements of a DANNA to improve speed of operation and to reduce power consumption, as suggested by Birdwell (See, e.g., Birdwell, paragraph 225). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Izhikevich in view of Simsek, Abdelbaki and Gokmen substantially teaches the claimed invention (and in the alternative, Izhikevich in view of Simsek, Abdelbaki, Gokmen and Birdwell), Izhikevich in view of Simsek, Abdelbaki and Gokmen (and alternatively, Izhikevich in view of Simsek, Abdelbaki, Gokmen and Birdwell) is not relied on to teach in response to a determination that a function is not represented in a framework library associated with the neural network, developing a software module to represent the function.
In the same field, analogous art Browne teaches in response to a determination that a function is not represented in a framework library associated with the neural network, developing a software module to represent the function (as indicated above, “in response to a determination that a function is not represented in a framework library associated with the neural network, developing a software module to represent the function”, under the BRI, in light of the specification, is developing, generating or creating any software routine, module, block, program, instruction set, component, function or procedure responsive to determining that such software is not included in a library, collection or database of routines, functions or operators associated with a neural network) (see, e.g., paragraphs 41-42, 44-45 and 47, “Gears design provides … a tool to manage, deploy, and scale previously developed machine-learning models, including those built with TensorFlow, with the AI engine.” [i.e., a framework library associated with a neural network], “Gears provides … tools to more efficiently build application-specific AI models” [i.e., building/developing software modules/applications], “Gears can support third parties' existing AI models while extending functionality as needed to address unique and emerging application requirements” [i.e., extend functionality as needed responsive to determining that a functionality/function is not in the framework library], “Gears functionality … Compatibility with popular machine-learning frameworks including TensorFlow … integration of Python libraries and custom code into … AI model development … to develop, deploy, and manage all AI models”, “build and deploy intelligent systems. By completely automating the management of complex machine-learning libraries and algorithms, the AI engine enables enterprises to program AI models” [i.e., by programming/developing software module/custom code representing the functionality/function]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Browne with Izhikevich in view of Simsek, Abdelbaki and Gokmen (and alternatively, Izhikevich in view of Simsek, Abdelbaki, Gokmen and Birdwell) to provide an AI engine than offers an AI platform that empowers enterprises to build and deploy intelligent systems by automating management of complex machine-learning libraries [i.e., a framework library associated with a neural network] and algorithms (See, e.g., Browne, paragraph 47). Doing so would have allowed Izhikevich in view of Simsek, Abdelbaki and Gokmen (and alternatively, Izhikevich in view of Simsek, Abdelbaki, Gokmen and Birdwell) to enable enterprises to program AI models that improve system control and enhance real-time decision support and to use the models to increase automation and improve operational efficiency, as suggested by Browne (See, e.g., Browne, paragraph 47). 

Regarding claim 12, as discussed above, Izhikevich in view of Simsek, Abdelbaki, Gokmen and Browne (and in the alternative, Izhikevich in view of Simsek, Abdelbaki, Gokmen, Birdwell and Browne), teaches the method of claim 9.
Although Izhikevich substantially discloses the claimed invention, Izhikevich is not relied on to explicitly disclose the one or more non-ideal circuit-level characteristics.
In the same field, analogous art Simsek teaches the one or more non-ideal circuit-level characteristics (see, e.g., page 613, Abstract and Section 1, “Non-ideal operation of synapses and neurons were studied and this behavior was incorporated into the training software to reduce the error resulting from circuit non-idealities”, “we have done SPICE simulations to observe the effects of non-idealities on the circuit level” [i.e., one or more non-ideal circuit-level characteristics]). 
Izhikevich and Simsek are analogous art because they are both directed to neural networks, neural network models, neuromorphic systems and neural network simulation (See, e.g., Izhikevich, Abstract and paragraphs 45-50, 112 and 284, and Simsek, Abstract and pages 613-614).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Izhikevich to incorporate the teachings of Simsek to compare simulation results of simulating an analog multilayer neural network with original training results obtained from a neural network simulator in order to investigate discrepancies. (See, e.g., Simsek, Abstract, page 613). Doing so would have allowed Izhikevich and study effects of various degrees of weight precision and study non-ideal operation of synapses and neurons and incorporate this behavior into training software to reduce errors resulting from circuit non-idealities, as suggested by Simsek (See, e.g., Simsek, Abstract, page 613). 
Although Izhikevich in view of Simsek and Abdelbaki substantially teaches the claimed invention, Izhikevich in view of Simsek and Abdelbaki is not relied on to teach wherein the one or more … circuit-level characteristics are selected from thermal noise, flicker noise, an inaccuracy of weights between nodes within the neural network, and frequency response variations of a simulated integrated circuit.
In the same field, analogous art Gokmen teaches wherein the one or more … circuit-level characteristics are selected from thermal noise, flicker noise, an inaccuracy of weights between nodes within the neural network, and frequency response variations of a simulated integrated circuit (see, e.g., paragraphs 84-85, “parameters … for each RPU [resistive processing unit] device are sampled from a Gaussian distribution at the beginning of the training”, “[a]nalog computation is sensitive to various noise sources such as thermal noise, shot noise, etc., that are all additive and can be modeled as a single unbiased Gaussian noise” [i.e., circuit-level characteristics including thermal noise are used as inputs/parameters for modeling/simulating]). 
Izhikevich, Simsek, Abdelbaki and Gokmen are analogous art because they are each directed to neural networks, neural network models, neuromorphic systems and neural network simulation (See, e.g., Izhikevich, Abstract and paragraphs 45-50, 112 and 284, Simsek, Abstract and pages 613-614, Abdelbaki, Abstract and pages 197-198, and Gokmen, paragraphs 42, 46-47, 71 and 88).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gokmen with Izhikevich in view of Simsek and Abdelbaki to provide an array of resistive devices (i.e., resistive processing units (RPUs)) to be used for deep neural network training (See, e.g., Gokmen, paragraph 46). Doing so would have allowed Izhikevich in view of Simsek and Abdelbaki to introduce hysteric updates to the RPUs so that tolerance to imbalances in up and down changes in conductance of the RPUs can be significantly increased, as suggested by Gokmen (See, e.g., Gokmen, paragraph 46). 

Regarding claim 13, as discussed above, Izhikevich in view of Simsek, Abdelbaki, Gokmen and Browne, and in the alternative, Izhikevich in view of Simsek, Abdelbaki, Gokmen, Birdwell and Browne, teaches the method of claim 12.
Although Izhikevich substantially discloses the claimed invention, Izhikevich is not relied on to explicitly disclose the one or more non-ideal circuit-level characteristics.
In the same field, analogous art Simsek teaches the one or more non-ideal circuit-level characteristics (see, e.g., page 613, Abstract and Section 1, “Non-ideal operation of synapses and neurons were studied and this behavior was incorporated into the training software to reduce the error resulting from circuit non-idealities”, “we have done SPICE simulations to observe the effects of non-idealities on the circuit level” [i.e., one or more non-ideal circuit-level characteristics]). 
Izhikevich and Simsek are analogous art because they are both directed to neural networks, neural network models, neuromorphic systems and neural network simulation (See, e.g., Izhikevich, Abstract and paragraphs 45-50, 112 and 284, and Simsek, Abstract and pages 613-614).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Izhikevich to incorporate the teachings of Simsek to compare simulation results of simulating an analog multilayer neural network with original training results obtained from a neural network simulator in order to investigate discrepancies. (See, e.g., Simsek, Abstract, page 613). Doing so would have allowed Izhikevich and study effects of various degrees of weight precision and study non-ideal operation of synapses and neurons and incorporate this behavior into training software to reduce errors resulting from circuit non-idealities, as suggested by Simsek (See, e.g., Simsek, Abstract, page 613). 
Although Izhikevich in view of Simsek and Abdelbaki substantially teaches the claimed invention, Izhikevich in view of Simsek and Abdelbaki is not relied on to teach wherein the one or more … circuit-level characteristics include thermal noise or flicker noise
In the same field, analogous art Gokmen wherein the one or more … circuit-level characteristics include thermal noise or flicker noise (see, e.g., paragraphs 84-85, “parameters … for each RPU [resistive processing unit] device are sampled from a Gaussian distribution at the beginning of the training”, “[a]nalog computation is sensitive to various noise sources such as thermal noise, shot noise, etc., that are all additive and can be modeled as a single unbiased Gaussian noise” [i.e., circuit-level characteristics including thermal noise are used as inputs/parameters for modeling/simulating]). 
Izhikevich, Simsek, Abdelbaki and Gokmen are analogous art because they are each directed to neural networks, neural network models, neuromorphic systems and neural network simulation (See, e.g., Izhikevich, Abstract and paragraphs 45-50, 112 and 284, Simsek, Abstract and pages 613-614, Abdelbaki, Abstract and pages 197-198, and Gokmen, paragraphs 42, 46-47, 71 and 88).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gokmen with Izhikevich in view of Simsek and Abdelbaki to provide an array of resistive devices (i.e., resistive processing units (RPUs)) to be used for deep neural network training (See, e.g., Gokmen, paragraph 46). Doing so would have allowed Izhikevich in view of Simsek and Abdelbaki to introduce hysteric updates to the RPUs so that tolerance to imbalances in up and down changes in conductance of the RPUs can be significantly increased, as suggested by Gokmen (See, e.g., Gokmen, paragraph 46). 

Regarding claim 15, as discussed above, Izhikevich in view of Simsek, Abdelbaki, Gokmen and Browne, and in the alternative, Izhikevich in view of Simsek, Abdelbaki, Gokmen, Birdwell and Browne, teaches the method of claim 12.
Izhikevich further discloses wherein the one or more … circuit-level characteristics include frequency response variations of the simulated integrated circuit (as noted in paragraph 59 of applicant’s specification, “frequency response variations of an IC” include “amplitude and center-frequency errors” with respect to signals) (see, e.g., paragraph 38, "’action potential’, ‘pulse’, ‘spike’, ‘burst of spikes’ … refer to … a pulsed signal, e.g., a rapid change in some characteristic of a signal, e.g., amplitude … or frequency, from a baseline value to a higher or lower value, followed by a rapid return to the baseline value and may refer to … a software representation of a pulse and/or burst of pulses” [i.e., a frequency response variation of a simulated circuit]).
Although Izhikevich substantially discloses the claimed invention, Izhikevich is not relied on to explicitly disclose that one or more non-ideal circuit-level characteristics include frequency response variations of the simulated integrated circuit.
In the same field, analogous art Simsek teaches one or more non-ideal circuit-level characteristics include frequency response variations of the simulated integrated circuit (see, e.g., pages 614 and 615, Section IV “EFFECTS OF SYNAPSE NONIDEAILTY ON NEURAL NETWORKS”, “The network under study was trained to give a sinusoidal output in response to a ramp signal at its input”, “Analog multiplication speeds are on the order of GHz and … digital multipliers work at most at 100 MHz … A nonideal effect in analog neural networks is the nonlinear multiplication performed by the synapse”, “the exact synapse response will be modeled on the neural network simulators” [i.e., non-ideal circuit-level characteristics include frequency response variations]). 
Izhikevich and Simsek are analogous art because they are both directed to neural networks, neural network models, neuromorphic systems and neural network simulation (See, e.g., Izhikevich, Abstract and paragraphs 45-50, 112 and 284, and Simsek, Abstract and pages 613-614).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Izhikevich to incorporate the teachings of Simsek to compare simulation results of simulating an analog multilayer neural network with original training results obtained from a neural network simulator in order to investigate discrepancies. (See, e.g., Simsek, Abstract, page 613). Doing so would have allowed Izhikevich and study effects of various degrees of weight precision and study non-ideal operation of synapses and neurons and incorporate this behavior into training software to reduce errors resulting from circuit non-idealities, as suggested by Simsek (See, e.g., Simsek, Abstract, page 613). 

With respect to independent claim 16, Izhikevich discloses the invention as claimed including a method (see, e.g., paragraph 39, “methods, are disclosed herein … which can efficiently simulate large-scale neuronal systems” [i.e., a method]) comprising:
receiving a plurality of inputs by a simulator logic (see, e.g., paragraphs 43 and 49, “a user specifies the desired network layout of the neural simulator” [i.e., simulator logic], “input neural simulator model data is provided in an XML format (or any other convenient structured data format) or in a relational database normal form aimed at providing minimal set of input data that is sufficient to specify exactly and completely every aspect of neural simulation model” [i.e., receiving inputs by the simulator]), the inputs including
(i) one or more … circuit-level characteristics (see, e.g., paragraph 43, “a user specifies the desired network layout of the neural simulator … the neural simulator employs specialized libraries, configured to implement various specialized functions … the library modules may be described in more detail, providing initialization of various default parameters (as appropriate) that define, e.g., plasticity, neuronal dynamics, cortical microcircuitry” [i.e., circuit-level characteristics]), and
 (ii) an architectural description of a neural network (see, e.g., paragraphs 45 and 118 and Listing 1, “developers (programmers and hardware engineers) modify and adapt underlying implementation blocks to adapt and optimize model operation for a particular hardware/software platforms, etc. [i]n this architecture”, “[t]he low-level description of the model (such shown in Listing 1 above) contains only minimal information that is necessary to uniquely define network architecture” [i.e., an architectural description of a neural network]);
simulating, in one or more software-based simulations performed by the simulator logic, execution of the neural network described in the inputs to obtain results of the one or more simulations (see, e.g., FIG. 2 – depicting “Neural simulators” 1-3 [i.e., simulator logic] and paragraphs 39, 45, 120, 230 and 254, “the invention can best be understood in the context of parallel simulation engine architecture, implemented in software and hardware, which can efficiently simulate large-scale neuronal systems” [i.e., software-based simulation], “developing neural network models from hardware simulation tools, as illustrated in FIG. 2 … [a]t the first step, neuroscientists create neural models … [a]t the second step, developers (programmers and hardware engineers) modify and adapt underlying implementation blocks to adapt and optimize model operation for a particular hardware/software platforms” [i.e., software-based simulation of models on software platforms], “the computational engine may be implemented on a … programmable logic” [i.e., simulating by simulator logic, execution of the neural network], “Such configuration ensures simulation consistency and enables split-simulations produce the same outcome as a ‘single simulation’ … to obtain the same results with the splits simulations as with the single simulation”, “multi-partition simulation 900 is capable of producing the same simulation results, compared to the single partition simulation implementation” [i.e., to obtain results of the simulations]) … ; and
determining an effect of the one or more … circuit-level characteristics on a performance of the neural network based on the results of the one or more simulations (see, e.g., FIG. 2 – depicting Hardware platforms 1-3 resulting from Neural simulators 1-3 [i.e., an effect of circuit-level characteristics based on results of the simulations] and paragraphs 48, 118, 230 and 254, “In FIG. 2, …blocks 220 (Hardware platform 1-3) denote different hardware implementations (e.g., CPU, multiprocessor computers (workstations, desktop, server, mainframe, ASICs, FPGA, etc) that are used to execute the respective neural simulator models”, “facilitate data and code loading by the computational engine during model simulations. During simulation execution (runtime) the engine may create save-points (that is saving the engine execution state comprising for example, registers and memory content, program counter, etc.” [i.e., simulations determining an effect of the characteristics on performance of the neural network], “split-simulations produce the same outcome as a ‘single simulation’ … to obtain the same results with the splits simulations as with the single simulation”, “multi-partition simulation 900 is capable of producing the same simulation results, compared to the single partition simulation implementation” [i.e., based on the results of the simulations]) …; and
manufacturing a hardware-based neuromorphic integrated circuit including the analog implementation of the neural network (see, e.g., FIG. 2 – depicting hardware platforms 1-3 that are manufactured [i.e., hardware-based] and paragraphs 48, 116 and 294, “Hardware platform[s] 1-3) denote different hardware implementations (e.g., CPU, multiprocessor computers (workstations, desktop, server, mainframe, ASICs, FPGA, etc) that are used to execute the respective neural simulator models”, “the hardware accelerator (analog or digital) hardware may execute 1M+1K instances of the simple_model” [i.e., an analog or digital implementation of the neural network model], “embodiments comprise expressing the neuronal network in a specification using a hardware description language … the specification is used to manufacture a semiconductor integrated circuit” [i.e., manufacturing a hardware-based neuromorphic integrated circuit including the implementation of the neural network]). 
 Although Izhikevich substantially discloses the claimed invention, Izhikevich is not relied on to explicitly disclose receiving … by a simulator logic … inputs including (i) one or more non-ideal circuit-level characteristics,
 wherein the simulating includes modifying a function of the neural network for purposes of simulation to account for a first non-ideal circuit-level characteristic;
determining an effect of the one or more non-ideal circuit-level characteristics on a performance of the neural network based on the results of the one or more simulations,
wherein the one or more non-ideal circuit-level characteristics are selected from ... an inaccuracy of weights between nodes within the neural network, or frequency response variations of a simulated integrated circuit.
In the same field, analogous art Simsek teaches receiving … by a simulator logic … inputs including (i) one or more non-ideal circuit-level characteristics (see, e.g., page 613, Abstract and Section 1, “Non-ideal operation of synapses and neurons were studied and this behavior was incorporated into the training software to reduce the error resulting from circuit non-idealities” [i.e., non-ideal circuit-level characteristics], “we have done SPICE simulations to observe the effects of non-idealities on the circuit level” [i.e., receiving, by a simulator logic/Simulation Program with Integrated Circuit Emphasis (SPICE) simulator, inputs including non-ideal circuit-level characteristics]),
wherein the simulating includes modifying a function of the neural network for purposes of simulation to account for a first non-ideal circuit-level characteristic (see, e.g., pages 613 and 616, “we have done SPICE simulations to observe the effects of non-idealities on the circuit level. We have also modified our training software to incorporate those effects and have thus reduced final error especially for neuron non-idealities and have observed a one-to-one correspondence between SPICE simulation and neural network simulation”, “transfer characteristics of sigmoid function generator are extracted using SPICE output data and these characteristics are also embedded into the neural network simulator by modifying the standard backpropagation algorithm … backpropagation algorithm was modified to approximate the behavior of the actual analog neural network circuitry.” [i.e., the SPICE simulation/simulating includes modifying a function of the neural network for purposes of simulation/embedded into the neural network simulator to account for a non-ideal circuit-level characteristic/a first of the non-idealities on the circuit level]);
determining an effect of the one or more non-ideal circuit-level characteristics on a performance of the neural network based on the results of the one or more simulations (see, e.g., page 613, Abstract and Section 1, “Non-ideal operation of synapses and neurons were studied and this behavior was incorporated into the training software to reduce the error resulting from circuit non-idealities”, “we have done SPICE simulations to observe the effects of non-idealities on the circuit level” [i.e., determining effects of non-ideal circuit-level characteristics based on results of simulations by the Simulation Program with Integrated Circuit Emphasis (SPICE) simulator]),
wherein the one or more non-ideal circuit-level characteristics are selected from ... an inaccuracy of weights between nodes within the neural network, or frequency response variations of a simulated integrated circuit (see, e.g., pages 614 and 615, Section IV “EFFECTS OF SYNAPSE NONIDEAILTY ON NEURAL NETWORKS”, “The network under study was trained to give a sinusoidal output in response to a ramp signal at its input”, “Analog multiplication speeds are on the order of GHz and … digital multipliers work at most at 100 MHz … A nonideal effect in analog neural networks is the nonlinear multiplication performed by the synapse”, “the exact synapse response will be modeled on the neural network simulators” [i.e., non-ideal circuit-level characteristics include frequency response variations]). 
Izhikevich and Simsek are analogous art because they are both directed to neural networks, neural network models, neuromorphic systems and neural network simulation (See, e.g., Izhikevich, Abstract and paragraphs 45-50, 112 and 284, and Simsek, Abstract and pages 613-614).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Izhikevich to incorporate the teachings of Simsek to compare simulation results of simulating an analog multilayer neural network with original training results obtained from a neural network simulator in order to investigate discrepancies. (See, e.g., Simsek, Abstract, page 613). Doing so would have allowed Izhikevich and study effects of various degrees of weight precision and study non-ideal operation of synapses and neurons and incorporate this behavior into training software to reduce errors resulting from circuit non-idealities, as suggested by Simsek (See, e.g., Simsek, Abstract, page 613). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Izhikevich in view of Simsek substantially teaches the claimed invention, Izhikevich in view of Simsek is not relied on to teach results of the one or more simulations representative of that of an analog implementation of the neural network would produce. 
In the same field, analogous art Abdelbaki teaches results of the one or more simulations representative of that of an analog implementation of the neural network would produce (see, e.g., pages 197 and 199-201, Abstract and Section 3 Simulation Results, and FIGs. 3 and 4, “analog hardware realization of the Random Neural Network (RNN) model” [i.e., an analog implementation of a neural network], “a mapping RNN with three neurons is simulated … the corresponding PSpice representation, as shown in Figure 3, is drawn as a recurrent network”, “[t]he output of each of the three neuron modules is shown in Figure 4”, “the network parameters were calculated from the understanding of the network function”, “the model can be built and simulated using the individual neuron modules”, “an analog circuit implementation for the random neural network is proposed and simulated” [i.e., simulating execution of the neural network to obtain outputs of simulating execution of the neural network]).
Izhikevich, Simsek and Abdelbaki are analogous art because they are each directed to neural networks, neural network models, neuromorphic systems and neural network simulation (See, e.g., Izhikevich, Abstract and paragraphs 45-50, 112 and 284, Simsek, Abstract and pages 613-614, and Abdelbaki, Abstract and pages 197-198).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Izhikevich in view of Simsek to incorporate the teachings of Abdelbaki to provide a software package to train a Random Neural Network (RNN) model and supply network parameters which can be mapped to a hardware structure (See, e.g., Abdelbaki, page 197). Doing so would have allowed Izhikevich in view of Simsek to provide a simple continuous analog hardware realization of an RNN model and to use inexpensive discrete components to conveniently construct a prototype circuit to test functionality of a neural network under consideration, as suggested by Abdelbaki (See, e.g., Abdelbaki, page 201).
Although Izhikevich in view of Simsek and Abdelbaki substantially teaches the claimed invention, Izhikevich in view of Simsek and Abdelbaki is not relied on to teach (i) one or more non-ideal circuit-level characteristics based on technology-specific measurements taken at a foundry and
determining an effect of the one or more non-ideal circuit-level characteristics on a performance of the neural network as well as classification accuracy of the neural network based on the results of the one or more simulations, wherein the one or more non-ideal circuit-level characteristics are selected from thermal noise, flicker noise, an inaccuracy of weights between nodes within the neural network, or frequency response variations of a simulated integrated circuit.
In the same field, analogous art Gokmen teaches (i) one or more non-ideal circuit-level characteristics based on technology-specific measurements taken at a foundry (as indicated above, “technology-specific measurements taken at a foundry”, under the BRI, are any technology-specific measurements obtained, received or taken through simulation at any foundry or semiconductor fabrication facility (fab) usable for integrated circuit (IC) fabrication) (see, e.g., paragraphs 55 and 86-87, “Device characteristics usually considered … irrelevant for memory applications such as high on/off ratio, digital bitwise storage, and asymmetrical set and reset operations, are becoming limitations for acceleration of DNN training. These non-ideal device characteristics can potentially be compensated with a proper design of peripheral circuits and a whole system.” [i.e., non-ideal device/circuit-level characteristics based on technology-specific measurements], “these parameters are defined by imperfections in device operation and by device-to-device mismatch which are all controlled by fabrication tolerances in a given technology.”, “Among the parameters of FIG. 4A, the asymmetry between up and down changes in the conductance value of RPU devices … device-to-device variation in the asymmetry can be compensated for by peripheral circuits … can be obtained by restricting the noise parameter I to 2.5% and increasing the device mismatch tolerance H to 4% and this can simplify the array fabrication in expense of designing less noisy circuits.” [i.e., parameters for noise, asymmetry and imperfections in RPU devices are non-ideal characteristics based on technology-specific measurements obtained/taken at the circuit/IC fabrication facility/foundry]) and
 determining an effect of the one or more non-ideal circuit-level characteristics on a performance of the neural network as well as classification accuracy of the neural network based on the results of the one or more simulations (see, e.g., paragraphs 66 and 71, “to test the validity of this approach, experimenters compared classification accuracies achieved with a deep neural network” [i.e., classification accuracy of the neural network] composed of fully connected layers with 784, 256, 128, and 10 neurons”, “clipping in the weight update is also taken into account in the simulations” [i.e., determining based on results of one or more simulations]), wherein the one or more non-ideal circuit-level characteristics are selected from thermal noise, flicker noise, an inaccuracy of weights between nodes within the neural network, and frequency response variations of a simulated integrated circuit (see, e.g., paragraphs 84-85, “parameters … for each RPU [resistive processing unit] device are sampled from a Gaussian distribution at the beginning of the training”, “[a]nalog computation is sensitive to various noise sources such as thermal noise, shot noise, etc., that are all additive and can be modeled as a single unbiased Gaussian noise” [i.e., non-ideal circuit-level characteristics including thermal noise are used as inputs/parameters for modeling/simulating]). 
Izhikevich, Simsek, Abdelbaki and Gokmen are analogous art because they are each directed to neural networks, neural network models, neuromorphic systems and neural network simulation (See, e.g., Izhikevich, Abstract and paragraphs 45-50, 112 and 284, Simsek, Abstract and pages 613-614, Abdelbaki, Abstract and pages 197-198, and Gokmen, paragraphs 42, 46-47, 71 and 88).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gokmen with Izhikevich in view of Simsek and Abdelbaki to provide an array of resistive devices (i.e., resistive processing units (RPUs)) to be used for deep neural network training (See, e.g., Gokmen, paragraph 46). Doing so would have allowed Izhikevich in view of Simsek and Abdelbaki to introduce hysteric updates to the RPUs so that tolerance to imbalances in up and down changes in conductance of the RPUs can be significantly increased, as suggested by Gokmen (See, e.g., Gokmen, paragraph 46). 
Alternatively, in the same field, analogous art Birdwell also teaches circuit-level characteristics based on technology-specific measurements taken at a foundry (as indicated above, “technology-specific measurements taken at a foundry”, under the BRI, are any technology-specific measurements obtained, received or taken through simulation at any foundry or semiconductor fabrication facility (fab) usable for integrated circuit (IC) fabrication) (see, e.g., paragraphs 181, 184 and 243, “The second computational element implements an evolutionary optimization algorithm that can modify the operation or configuration of the first computational element in response to measurements of the performance of the first computational element”, “a performance measurement component … implements one or more measurements of the performance of the first computational element. Either the first or second computational element may be comprised of multiple circuits” [i.e., technology-specific measurements of the simulated integrated circuit], “we disclose the use of ‘channels’ (etched out) in the surface of the silicon (Si) to form ‘tunnels’ when multiple Si chips are stacked and interconnected … tunnels may be etched in a second dimension (e.g., ‘holes’ through the Si wafer created during fabrication).” [i.e., technology-specific measurements taken at an IC/chip fabrication facility/foundry]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Birdwell with Izhikevich in view of Simsek, Abdelbaki, Gokmen and Browne to provide an optimization procedure that can be used to evolve a dynamic artificial neural network array (DANNA) of neuromorphic elements by modifying the structure of the neural network, as determined by the number of elements used, the type of each element, and their adjacencies relative to each other, and/or the configuration parameters of one or more network elements (See, e.g., Birdwell, paragraphs 215, 225, and 228). Doing so would have allowed Izhikevich in view of Simsek, Abdelbaki, Gokmen and Browne to improve performance and tune the speed of operation of a process (hardware, software, or mixed) to which the neural network is connected by selecting analog and digital components of circuit elements of a DANNA to improve speed of operation and to reduce power consumption, as suggested by Birdwell (See, e.g., Birdwell, paragraph 225). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Izhikevich in view of Simsek, Abdelbaki and Gokmen substantially teaches the claimed invention (and in the alternative, Izhikevich in view of Simsek, Abdelbaki, Gokmen and Birdwell), Izhikevich in view of Simsek, Abdelbaki and Gokmen (and alternatively, Izhikevich in view of Simsek, Abdelbaki, Gokmen and Birdwell) is not relied on to teach in response to a determination that a function is not represented in a framework library associated with the neural network, developing a software module to represent the function.
In the same field, analogous art Browne teaches in response to a determination that a function is not represented in a framework library associated with the neural network, developing a software module to represent the function (as indicated above, “in response to a determination that a function is not represented in a framework library associated with the neural network, developing a software module to represent the function”, under the BRI, in light of the specification, is developing, generating or creating any software routine, module, block, program, instruction set, component, function or procedure responsive to determining that such software is not included in a library, collection or database of routines, functions or operators associated with a neural network) (see, e.g., paragraphs 41-42, 44-45 and 47, “Gears design provides … a tool to manage, deploy, and scale previously developed machine-learning models, including those built with TensorFlow, with the AI engine.” [i.e., a framework library associated with a neural network], “Gears provides … tools to more efficiently build application-specific AI models” [i.e., building/developing software modules/applications], “Gears can support third parties' existing AI models while extending functionality as needed to address unique and emerging application requirements” [i.e., extend functionality as needed responsive to determining that a functionality/function is not in the framework library], “Gears functionality … Compatibility with popular machine-learning frameworks including TensorFlow … integration of Python libraries and custom code into … AI model development … to develop, deploy, and manage all AI models”, “build and deploy intelligent systems. By completely automating the management of complex machine-learning libraries and algorithms, the AI engine enables enterprises to program AI models” [i.e., by programming/developing software module/custom code representing the functionality/function]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Browne with Izhikevich in view of Simsek, Abdelbaki and Gokmen (and alternatively, Izhikevich in view of Simsek, Abdelbaki, Gokmen and Birdwell) to provide an AI engine than offers an AI platform that empowers enterprises to build and deploy intelligent systems by automating management of complex machine-learning libraries [i.e., a framework library associated with a neural network] and algorithms (See, e.g., Browne, paragraph 47). Doing so would have allowed Izhikevich in view of Simsek, Abdelbaki and Gokmen (and alternatively, Izhikevich in view of Simsek, Abdelbaki, Gokmen and Birdwell) to enable enterprises to program AI models that improve system control and enhance real-time decision support and to use the models to increase automation and improve operational efficiency, as suggested by Browne (See, e.g., Browne, paragraph 47). 

Regarding claim 17, as discussed above, Izhikevich in view of Simsek, Abdelbaki, Gokmen and Browne, and in the alternative, Izhikevich in view of Simsek, Abdelbaki, Gokmen, Birdwell and Browne, teaches the method of claim 16.
Although Izhikevich substantially discloses the claimed invention, Izhikevich is not relied on to explicitly disclose the one or more non-ideal circuit-level characteristics.
In the same field, analogous art Simsek teaches the one or more non-ideal circuit-level characteristics (see, e.g., page 613, Abstract and Section 1, “Non-ideal operation of synapses and neurons were studied and this behavior was incorporated into the training software to reduce the error resulting from circuit non-idealities”, “we have done SPICE simulations to observe the effects of non-idealities on the circuit level” [i.e., one or more non-ideal circuit-level characteristics]). 
Izhikevich and Simsek are analogous art because they are both directed to neural networks and neural network models.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Izhikevich to incorporate the teachings of Simsek to compare simulation results of simulating an analog multilayer neural network with original training results obtained from a neural network simulator in order to investigate discrepancies. (See, e.g., Simsek, Abstract, page 613). Doing so would have allowed Izhikevich and study effects of various degrees of weight precision and study non-ideal operation of synapses and neurons and incorporate this behavior into training software to reduce errors resulting from circuit non-idealities, as suggested by Simsek (See, e.g., Simsek, Abstract, page 613). 
Although Izhikevich in view of Simsek, Abdelbaki and Gokmen substantially teaches the claimed invention, Izhikevich in view of Simsek, Abdelbaki and Gokmen is not relied on to teach wherein the one or more … circuit-level characteristics are obtained through simulation of a simulated integrated circuit based on technology-specific measurements of the simulated integrated circuit.
In the same field, analogous art Birdwell teaches wherein the one or more … circuit-level characteristics are obtained through simulation of a simulated integrated circuit based on technology-specific measurements of the simulated integrated circuit (see, e.g., paragraphs 181 and 184, “The second computational element implements an evolutionary optimization algorithm that can modify the operation or configuration of the first computational element in response to measurements of the performance of the first computational element”, “a performance measurement component … implements one or more measurements of the performance of the first computational element. Either the first or second computational element may be comprised of multiple circuits” [i.e., technology-specific measurements of the simulated integrated circuit]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Birdwell with Izhikevich in view of Simsek, Abdelbaki, Gokmen and Browne to provide an optimization procedure that can be used to evolve a dynamic artificial neural network array (DANNA) of neuromorphic elements by modifying the structure of the neural network, as determined by the number of elements used, the type of each element, and their adjacencies relative to each other, and/or the configuration parameters of one or more network elements (See, e.g., Birdwell, paragraphs 215, 225, and 228). Doing so would have allowed Izhikevich in view of Simsek, Abdelbaki and Gokmen to improve performance and tune the speed of operation of a process (hardware, software, or mixed) to which the neural network is connected by selecting analog and digital components of circuit elements of a DANNA to improve speed of operation and to reduce power consumption, as suggested by Birdwell (See, e.g., Birdwell, paragraph 225). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claim 20, Izhikevich in view of Simsek, Abdelbaki, Gokmen and Browne, and in the alternative, Izhikevich in view of Simsek, Abdelbaki, Gokmen, Birdwell and Browne, teaches the method of claim 16.
Although Izhikevich in view of Simsek, Abdelbaki and Gokmen (and alternatively, Izhikevich in view of Simsek, Abdelbaki, Gokmen and Birdwell) substantially teaches the claimed invention, Izhikevich in view of Simsek, Abdelbaki and Gokmen (and in the alternative, Izhikevich in view of Simsek, Abdelbaki, Gokmen and Birdwell) is not relied on to teach wherein the architectural description of the neural network includes an output of a neural network development platform selected from TensorFlow, DistBelief, Kerns, MXNet, Torch, and Caffe.
In the same field, analogous art Browne teaches wherein the architectural description of the neural network includes an output of a neural network development platform selected from TensorFlow, DistBelief, Kerns, MXNet, Torch, and Caffe (see, e.g., paragraphs 45, 57 and 79, “Compatibility with popular machine-learning frameworks including TensorFlow, Torch”, “the external entity of code may be created in a second software language, such as a software simulation language including … Tensorflow … the second software language could be tensorflow via Python or a different framework, e.g., MXNET”, “[t]he compiler may process, for example, a Tensorflow config file and tum the model into a 'blob' which is a snapshot of the model at the time of compile. The backend will use this snapshot" [i.e., snapshot of the model/description of the network includes output of TensorFlow]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Browne with Simsek, Abdelbaki, Gokmen and Birdwell to provide an AI engine than offers an AI platform that empowers enterprises to build and deploy intelligent systems by automating management of complex machine-learning libraries and algorithms (See, e.g., Browne, paragraph 47). Doing so would have allowed Simsek, Abdelbaki, Gokmen and Birdwell to enable enterprises to program AI models that improve system control and enhance real-time decision support and to use these models to increase automation and improve operational efficiency, as suggested by Browne (See, e.g., Browne, paragraph 47). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Izhikevich in view of Simsek, Abdelbaki, Gokmen and Browne (and alternatively, Izhikevich in view of Simsek, Abdelbaki, Gokmen, Birdwell and Browne) as applied to claim 1 above, and further in view of Pio (U.S. Patent Application Pub. No. 2018/0293517 A1, hereinafter “Pio”). Pio was filed on June 30, 2016, and this date is before the effective filing date of this application, i.e., August 22, 2017. Therefore, Pio constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claim 5, as discussed above, Izhikevich in view of Simsek, Abdelbaki, Gokmen and Browne, and in the alternative, Izhikevich in view of Simsek, Abdelbaki, Gokmen, Birdwell and Browne, teaches the method of claim 1.
Although Izhikevich substantially discloses the claimed invention, Izhikevich is not relied on to explicitly disclose the one or more non-ideal circuit-level characteristics.
In the same field, analogous art Simsek teaches the one or more non-ideal circuit-level characteristics (see, e.g., page 613, Abstract and Section 1, “Non-ideal operation of synapses and neurons were studied and this behavior was incorporated into the training software to reduce the error resulting from circuit non-idealities”, “we have done SPICE simulations to observe the effects of non-idealities on the circuit level” [i.e., one or more non-ideal circuit-level characteristics]). 
Izhikevich and Simsek are analogous art because they are both directed to neural networks, neural network models, neuromorphic systems and neural network simulation (See, e.g., Izhikevich, Abstract and paragraphs 45-50, 112 and 284, and Simsek, Abstract and pages 613-614).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Izhikevich to incorporate the teachings of Simsek to compare simulation results of simulating an analog multilayer neural network with original training results obtained from a neural network simulator in order to investigate discrepancies. (See, e.g., Simsek, Abstract, page 613). Doing so would have allowed Izhikevich and study effects of various degrees of weight precision and study non-ideal operation of synapses and neurons and incorporate this behavior into training software to reduce errors resulting from circuit non-idealities, as suggested by Simsek (See, e.g., Simsek, Abstract, page 613). 
Although Izhikevich in view of Simsek, Abdelbaki, Gokmen and Birdwell substantially teaches the claimed invention, Izhikevich in view of Simsek, Abdelbaki, Gokmen and Birdwell is not relied on to teach wherein the one or more … circuit-level characteristics include at least an inaccuracy of weights between nodes within the neural network.
In the same field, analogous art Pio teaches wherein the one or more … circuit-level characteristics include at least an inaccuracy of weights between nodes within the neural network (see, e.g., paragraph 33, “the trained model can be implemented as a convolutional neural network” [i.e., a neural network with nodes], “inaccuracies … can be reduced by performing backpropagation through the convolutional neural network … when reducing such inaccuracies, one or more weight values corresponding to the trained model can be adjusted in order to minimize the inaccuracies” [i.e., inaccuracy of weights]). 
Izhikevich, Simsek, Abdelbaki, Gokmen, Birdwell and Pio are analogous art because they are each directed to neural networks, neural network models, neuromorphic systems and neural network simulation (See, e.g., Izhikevich, Abstract and paragraphs 45-50, 112 and 284, Simsek, Abstract and pages 613-614, Abdelbaki, Abstract and pages 197-198, Gokmen, paragraphs 42, 46-47, 71 and 88, and Pio, paragraphs 28-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pio with Izhikevich in view of Simsek, Abdelbaki, Gokmen and Browne to provide a training module that can measure any inaccuracies in information that is outputted by a trained model (See, e.g., Pio, paragraph 34). Doing so would have allowed Izhikevich in view of Simsek, Abdelbaki, Gokmen and Browne to reduce and minimize inaccuracies in model predictions by performing backpropagation through a convolutional neural network and adjusting weight values corresponding to the trained model, as suggested by Pio (See, e.g., Pio, paragraph 34). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Izhikevich in view of Simsek, Abdelbaki, Gokmen and Browne (and alternatively, Izhikevich in view of Simsek, Abdelbaki, Gokmen, Birdwell and Browne) as applied to claim 9 above, and further in view of Buibas et al. (U.S. Patent Application Pub. No. 2016/0155050 A1, hereinafter “Buibas”). 
Regarding claim 11, as discussed above, Izhikevich in view of Simsek, Abdelbaki, Gokmen and Browne, and in the alternative, Izhikevich in view of Simsek, Abdelbaki, Gokmen, Birdwell and Browne, teaches the method of claim 9.
However, Izhikevich in view of Simsek, Abdelbaki, Gokmen and Browne (and alternatively, Izhikevich in view of Simsek, Abdelbaki, Gokmen, Birdwell and Browne) is not relied on to teach developing and providing through a remote service one or more firmware updates for the neuromorphic integrated circuit in accordance with one or more additional simulations.
In the same field, analogous art Buibas teaches developing and providing through a remote service one or more firmware updates for the neuromorphic integrated circuit in accordance with one or more additional simulations (see, e.g., paragraphs 130 and 191, “apparatus includes a robotic brain 712 for control of the device … memory 714 and processing capacity 716 is available for other hardware/firmware/software needs of the robotic device” [i.e., device receives firmware updates], “cloud server 606 may create brain images directly from computerized neuromorphic apparatus 1150 [i.e., including a neuromorphic circuit] … the cloud server may require that the computerized neuromorphic apparatus 1150 meet certain requirements for connectivity (e.g. updated firmware [i.e., remote server provides firmware updates] … cloud server operator provides the expanded computing functionality as [a] paid service” [i.e., cloud server hosts a remote service]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Buibas with Izhikevich in view of Simsek, Abdelbaki, Gokmen and Birdwell to provide a cloud server that improves operation of a robotic “brain” comprising one or more neural networks, where the cloud server receives network operating performance information from the brain (and its included neural network), and determines how to improve “brain” performance by adapting the brain's current network image (See, e.g., Buibas, paragraphs 79 and 186). Doing so would have allowed Izhikevich in view of Simsek, Abdelbaki, Gokmen and Birdwell to optimize neural network performance by using the cloud server to provide a new image to the “brain” (and its included neural network) that has improved performance in similar situations, as suggested by Buibas (See, e.g., Buibas, paragraph 186). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Izhikevich in view of Simsek, Abdelbaki, Gokmen and Browne (and alternatively, Izhikevich in view of Simsek, Abdelbaki, Gokmen, Birdwell and Browne) as applied to claim 12, and further in view of Pio. 
Regarding claim 14, as discussed above, Izhikevich in view of Simsek, Abdelbaki, Gokmen and Browne (and in the alterative, Izhikevich in view of Simsek, Abdelbaki, Gokmen, Birdwell and Browne), teaches the method of claim 12.
Although Izhikevich substantially discloses the claimed invention, Izhikevich is not relied on to explicitly disclose the one or more non-ideal circuit-level characteristics.
In the same field, analogous art Simsek teaches the one or more non-ideal circuit-level characteristics (see, e.g., page 613, Abstract and Section 1, “Non-ideal operation of synapses and neurons were studied and this behavior was incorporated into the training software to reduce the error resulting from circuit non-idealities”, “we have done SPICE simulations to observe the effects of non-idealities on the circuit level” [i.e., one or more non-ideal circuit-level characteristics]). 
Izhikevich and Simsek are analogous art because they are each directed to neural networks and neural network models.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Izhikevich to incorporate the teachings of Simsek to compare simulation results of simulating an analog multilayer neural network with original training results obtained from a neural network simulator in order to investigate discrepancies. (See, e.g., Simsek, Abstract, page 613). Doing so would have allowed Izhikevich and study effects of various degrees of weight precision and study non-ideal operation of synapses and neurons and incorporate this behavior into training software to reduce errors resulting from circuit non-idealities, as suggested by Simsek (See, e.g., Simsek, Abstract, page 613). 
Although Izhikevich in view of Simsek, Abdelbaki, Gokmen and Birdwell substantially teaches the claimed invention, Izhikevich in view of Simsek, Abdelbaki, Gokmen and Birdwell is not relied on to teach wherein the one or more … circuit-level characteristics include at least an inaccuracy of weights between nodes within the neural network.
In the same field, analogous art Pio teaches wherein the one or more … circuit-level characteristics include at least an inaccuracy of weights between nodes within the neural network (see, e.g., paragraph 33, “the trained model can be implemented as a convolutional neural network” [i.e., a neural network with nodes], “inaccuracies … can be reduced by performing backpropagation through the convolutional neural network … when reducing such inaccuracies, one or more weight values corresponding to the trained model can be adjusted in order to minimize the inaccuracies” [i.e., inaccuracy of weights]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pio with Izhikevich in view of Simsek, Abdelbaki, Gokmen and Birdwell to provide a training module that can measure any inaccuracies in information that is outputted by a trained model (See, e.g., Pio, paragraph 34). Doing so would have allowed Izhikevich in view of Simsek, Abdelbaki, Gokmen and Birdwell to reduce and minimize inaccuracies in model predictions by performing backpropagation through a convolutional neural network and adjusting weight values corresponding to the trained model, as suggested by Pio (See, e.g., Pio, paragraph 34). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Izhikevich in view of Simsek, Abdelbaki, Gokmen and Birdwell as applied to claim 16 above and further in view of non-patent literature Harahap et al ("Layout Design and Simulation for Analog Neural Network Circuit Using CMOS Technology 0, 35 µM", ARPN Journal of Engineering and Applied Sciences Vol. 9, No. 10, October 2014, pages 1783-1788, hereinafter “Harahap”). 
Regarding claim 18, Izhikevich in view of Simsek, Abdelbaki, Gokmen and Browne (and alternatively, Izhikevich in view of Simsek, Abdelbaki, Gokmen, Birdwell and Browne), teaches the method of claim 16 above.
However, Izhikevich in view of Simsek, Abdelbaki, Gokmen and Browne (and in the alterative, Izhikevich in view of Simsek, Abdelbaki, Gokmen, Birdwell and Browne) is not relied on to teach wherein the neuromorphic integrated circuit includes a number of two-quadrant multipliers in an analog multiplier array configured for filtering or communications decoding, wherein each of the two-quadrant multipliers is configured for two-quadrant multiplication of a signed weight and a non-negative input current value.
In the same field, analogous art Harahap teaches wherein the neuromorphic integrated circuit includes a number of two-quadrant multipliers in an analog multiplier array configured for filtering or communications decoding, wherein each of the two-quadrant multipliers is configured for two-quadrant multiplication of a signed weight and a non-negative input current value (see, e.g., pages 1783-1784 and 1789 and FIGs. 2-3 depicting Multiplier schematic and layout, “a layout for the analog neural network”, “analog neural network consist[s] of multiplier circuit[s] … synapses in a neural network can be realized by analog multipliers [i.e., an analog multiplier array with multipliers] if the inputs and the weights can be represented by voltages” [i.e., a signed weight], “[t]he voltage … is a current [i.e., a positive current value] … the multiplier circuit … consist[s] of two input[s] are x and y as input which will [be] multiplied [i.e., two-quadrant multiplication of the signed weight and non-negative input current … [t]hen output has 1 signal” [i.e., multipliers for filtering or decoding to output a signal], “multiplier layout generates a graphical form approaching the characteristics of schematic simulation results … using the weights -2,-1, 0, 1, 2” [i.e., signed weights]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Harahap with Izhikevich in view of Simsek, Abdelbaki, Gokmen and Browne (and alternatively, Izhikevich in view of Simsek, Abdelbaki, Gokmen, Birdwell and Browne) to provide a layout design for an analog neural network and its components using graphics software based technology (See, e.g., Harahap, page 1783, Abstract). Doing so would have allowed Izhikevich in view of Simsek, Abdelbaki, Gokmen and Browne (and alternatively, Izhikevich in view of Simsek, Abdelbaki, Gokmen, Birdwell and Browne) to design a layout of analog neural network components as well as layouts for performing simulations, and multiplier design layouts, as suggested by Harahap (See, e.g., Harahap, page 1783, Abstract). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Izhikevich in view of Simsek, Abdelbaki, Gokmen, Browne and Harahap (and alternatively, Izhikevich in view of Simsek, Abdelbaki, Gokmen, Birdwell, Browne and Harahap) as applied to claim 18 above, and further in view of Buibas. 
Regarding claim 19, Izhikevich in view of Simsek, Abdelbaki, Gokmen, Browne and Harahap (and in the alterative, Izhikevich in view of Simsek, Abdelbaki, Gokmen, Birdwell, Browne and Harahap), teaches the method of claim 18 above; however, Izhikevich in view of Simsek, Abdelbaki, Gokmen, Browne and Harahap (and alternatively, Izhikevich in view of Simsek, Abdelbaki, Gokmen, Birdwell, Browne and Harahap) is not relied on to teach developing and providing through a remote service one or more firmware updates for the neuromorphic integrated circuit in accordance with one or more additional simulations.
In the same field, analogous art Buibas teaches developing and providing through a remote service one or more firmware updates for the neuromorphic integrated circuit in accordance with one or more additional simulations (see, e.g., paragraphs 130 and 191, “apparatus includes a robotic brain 712 for control of the device … memory 714 and processing capacity 716 is available for other hardware/firmware/software needs of the robotic device” [i.e., device receives firmware updates], “cloud server 606 may create brain images directly from computerized neuromorphic apparatus 1150 [i.e., including a neuromorphic circuit] … the cloud server may require that the computerized neuromorphic apparatus 1150 meet certain requirements for connectivity (e.g. updated firmware [i.e., remote server provides firmware updates] … cloud server operator provides the expanded computing functionality as [a] paid service” [i.e., cloud server hosts a remote service]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Buibas with Izhikevich in view of Simsek, Abdelbaki, Gokmen, Browne and Harahap (and alternatively, Izhikevich in view of Simsek, Abdelbaki, Gokmen, Birdwell, Browne and Harahap) to provide a cloud server that improves operation of a robotic “brain” comprising one or more neural networks, where the cloud server receives network operating performance information from the brain (and its included neural network), and determines how to improve “brain” performance by adapting the brain's current network image (See, e.g., Buibas, paragraphs 79 and 186). Doing so would have allowed Izhikevich in view of Simsek, Abdelbaki, Gokmen, Browne and Harahap (and alternatively, Izhikevich in view of Simsek, Abdelbaki, Gokmen, Birdwell, Browne and Harahap) to optimize neural network performance by using the cloud server to provide a new image to the “brain” (and its included neural network) that has improved performance in similar situations, as suggested by Buibas (See, e.g., Buibas, paragraph 186). 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, is considered pertinent to applicant's disclosure. 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125